13‐4305‐cv 
        Broomer, et al. v. Huntington Union Free School District, et al. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

 
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 19th day of May, two thousand fourteen. 
                                          
        PRESENT:  JOHN M. WALKER, JR., 
                     ROSEMARY S. POOLER, 
                     RICHARD C. WESLEY,  
                                  Circuit Judges. 
        ______________________ 
         
        MARILYN BROOMER, KRISTIN KOPF,  
         
                                  Plaintiffs‐Appellants, 
         
                     ‐v.‐                                  No. 13‐4305‐cv 
         
        HUNTINGTON UNION FREE SCHOOL DISTRICT, CARMEN CASPER, JOHN 
        FINELLO, JOSEPH GIANI, JAMES POLANSKY, 
         
                                  Defendants‐Appellees. 
         
        ______________________  
         



                                                            1
FOR APPELLANTS:             Steven A. Morelli, The Law Offices of Steven A. Morelli, 
                            P.C., Garden City, NY. 
  
FOR APPELLEES:              Steven C. Stern (Melissa L. Holtzer, on the brief), Sokoloff 
                            Stern LLP, Carle Place, NY.     
 
     Appeal from the United States District Court for the Eastern District of 
New York (Hurley, J.). 
 
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED.  

       Marilyn Broomer and Kristin Kopf (collectively, “Plaintiffs”) appeal from 

the October 11, 2013 judgment of the United States District Court for the Eastern 

District of New York (Hurley, J.), granting Defendants‐Appellees’ motion to 

dismiss.   

       On appeal, Plaintiffs argue that the district court erred in dismissing their 

procedural due process claim.1  Specifically, they contend that Defendants‐

Appellees violated their procedural due process rights by failing to provide 

evidentiary hearings prior to excessing Plaintiffs.  Plaintiffs ground this claim on 

New York Education Law Section 2510(1), which some courts have suggested 

may require a predeprivation hearing when a tenured teacher’s position is 

abolished and a similar position is concurrently created.  See, e.g., DeSimone v. Bd. 

 Plaintiffs do not challenge the dismissal of their claims alleging violations of the Equal 
1

Protection Clause of the Fourteenth Amendment and various state and local laws.   


                                             2
of Educ., S. Huntington Union Free Sch. Dist., 612 F. Supp. 1568, 1570–71 (E.D.N.Y. 

1985).   

       Even were we to conclude that Plaintiffs were terminated and that a 

pretermination hearing is required when a tenured teacher’s position is 

abolished and a similar post is concurrently created – two issues we do not reach 

– Plaintiffs fail to plausibly plead that the newly created positions in this case 

were similar to their old positions.   

       We have also analyzed Plaintiffs’ due process claim under the framework 

set forth in Mathews v. Eldridge, 424 U.S. 319 (1976).  Weighing all of the Mathews 

factors in the balance, Plaintiffs have not plausibly alleged a procedural due 

process violation. 

       We have considered Plaintiffs’ remaining arguments and find them to be 

without merit.  For the reasons stated above, the judgment of the district court is 

AFFIRMED.  

                            
                                          FOR THE COURT: 
                                          Catherine O’Hagan Wolfe, Clerk 
 
                                            
 




                                               3